Citation Nr: 1232997	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-02 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy.

2.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was later transferred to the jurisdiction of the Louisville, Kentucky RO.  

A hearing on these matters was held before the undersigned Veterans Law Judge on March 16, 2011.  A copy of the hearing transcript has been associated with the file.

In November 2011, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  

Although the issues have previously been styled as claims of entitlement to service connection for degenerative disc disease of the cervical spine and lumbar spine, with radiculopathy, review of the medical evidence of record reflects that the Veteran has also been diagnosed with degenerative joint disease of the cervical spine and lumbar spine.  Thus, the issues have been recharacterized as shown on the title page.  


FINDINGS OF FACT

1.  The Veteran likely has degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy that began during active military service.

2.  The Veteran likely has degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy that began during active military service.


CONCLUSIONS OF LAW

1.  The Veteran has degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The Veteran has degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his cervical spine and lumbar spine disorders had their onset during service.  Specifically, he asserts that he was thrown against a wall during a mortar explosion, and that he has experienced pain in his neck and back since that time.  

The available service treatment records (STRs) reflect that the Veteran was wounded in a mortar explosion on July 10, 1968, and that he had wounds to his neck and forearm.  He was first treated at a field hospital, then admitted to an evacuation hospital on July 18, 1968.  He was discharged to duty on July 29, 1968, almost 3 weeks after the incident.  There is no mention of an impact injury to the neck or back in the STRs.  His separation examination, dated in July 1969, is negative for any reports of neck or back abnormalities.  

Post-service medical evidence includes an October 1969 VA examination, noting shell fragment wounds to the Veteran's neck during service, and an August 1991 treatment record documenting treatment for a lumbar strain.  At that time, the Veteran reported that he had "no preceding injury" to his back.  In September 1997, he was diagnosed with degenerative disc disease of the lumbar spine, with radiculopathy, after reporting 2 weeks of right-sided low back pain.  

The Veteran underwent a VA scars examination in August 2005, .  Although the examiner was not specifically asked to comment on the etiology of any orthopedic disability affecting the Veteran's cervical spine, the examiner did note a history of trauma to the neck during service, and that the Veteran was currently experiencing painful motion of the cervical spine.  

In a VA clinical note dated in July 2008, the Veteran stated that he had been thrown into a wall as a result of a mortar blast near his position.  During an August 2008 physical therapy evaluation, the Veteran advised the therapist that he had had back pain "since 1969" that radiated to his legs.  

The Veteran underwent a VA examination in September 2008.  The STRs and all post-service treatment records referable to the cervical spine and lumbar spine were noted.  The Veteran described cervical spine pain with an onset in "1969 or 1970," after sustaining fragment wounds, as well as low back pain secondary to being thrown against a wall.  According to the Veteran, this low back pain began in 1970.  X-rays of the cervical spine showed "moderate cervical spine degenerative disease," "multiple metallic fragments, most of which [appear] to be in the soft tissues," and one larger fragment which was "likely embedded in the anterior vertebral body of C3."  The lumbar spine films showed degenerative disc disease at L5-S1.  The examiner found that the Veteran's low back pain and neck pain were not secondary to his service-connected shrapnel wound to the sternomastoid muscle, because his pain was secondary to degenerative disc disease.  However, the examiner did not offer an opinion as to the etiology of the degenerative disc disease itself, including whether it could be related to the injuries sustained by the Veteran during service.  

During an April 2009 neurosurgery consult, the Veteran reported neck and back pain since the mortar round attack in Vietnam.  

The Veteran underwent another VA examination in November 2009.  The examiner noted that the Veteran's separation examination was clinically normal, and that the Veteran had checked "no" on his Report of Medical History when asked if he had any back trouble.  April 2009 X-ray studies showed degenerative changes throughout the lumbar spine, which were "particularly prominent" at L5-S1.  The examiner found that the Veteran's cervical spine and lumbar spine disabilities were less likely than not related to his service, because of the lack of clinical evidence in the STRs that the Veteran sustained an injury that would have given rise to the "extensive degenerative disease of the cervical spine like what is now seen."  In addition, the examiner noted a lack of medical evidence of an acute or chronic disorder of the cervical or lumbar spine at separation or soon after separation.  Thus, in his opinion, the Veteran's current cervical spine and lumbar spine disorders presented many years after his service.  

During a June 2010 VA clinical evaluation, contained within the Veteran's Virtual VA folder, it was noted that the Veteran had a history of a shrapnel wound during service.  The clinician found that it was "likely" that the degenerative joint disease observed in the Veteran's lumbar spine had its onset as a result of that injury, "based on the degree" of the disease.  

The Veteran underwent another VA examination in March 2012.  Although the examiner noted review of the claims folder, the June 2010 clinical findings with respect to the etiology of the Veteran's lumbar spine disorder were not noted or discussed.  The examiner again found that the Veteran's cervical spine and lumbar spine disorders were less likely than not related to his service, because there was "not sufficient objective medical evidence of record after separation from the service to support a nexus between active duty service in the late 1960s and the current findings of degenerative disease of the cervical and lumbar spine."  He went on to note that the Veteran's cervical spine showed degenerative changes that occurred on multiple levels, not just the one with the embedded shrapnel fragment, and that his diagnosis was common in the general population.  Therefore, it was unlikely that the shell fragment played a role in the development of his degenerative joint disease.  The more likely etiology was "long term wear and tear of the spine."

A grant of service connection requires a showing of current disability, disease or injury during military service, and competent evidence linking the current disability to the in-service disease or injury.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; see Hickson v. West, 12 Vet. App. 247 (1999).  In this case, these criteria are met.  The Veteran has current diagnoses of cervical spine and lumbar spine disorders.  Although the STRs do not specifically document an impact injury to the back and neck, the Veteran is competent to report that he experienced such an injury .  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasizes that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  In addition, the STRs appear to be incomplete, as there are only two records describing treatment for the Veteran's injuries, although he was transferred to two different medical facilities and not discharged to duty for almost three weeks after the incident.  Thus, the lack of documentation of the injuries in the STRs is not dispositive.  Moreover, the Veteran is a combat veteran and his assertions as to the nature of his injury are presumed true as they are consistent with his service.  38 U.S.C.A. § 1154(a).  

The June 2010 VA clinician who found that the Veteran's degenerative joint disease likely had its onset as a result of his in-service injury did not have the opportunity to review the claims folder in its entirety; however, his findings as to the etiology of the Veteran's lumbar spine disorder are consistent with the evidence of record, and based upon his own medical expertise.  Thus, it is of significant probative value.  

In addition, an in-service injury to the Veteran's cervical spine is well documented.  The Veteran has provided competent and credible lay testimony as to a continuity of cervical spine symptomatology since his active service.  There is no probative evidence that contradicts his assertions.  

The Board notes that the VA examinations of record all found that the Veteran's cervical spine and lumbar spine disorders were less likely than not related to the injuries the Veteran sustained during service, specifically because of the lack of documentation of the injury in the STRs and in post-service medical evidence.  However, the VA examiner's reliance upon the normal separation examination and Report of Medical History is misplaced.  Although neither document references a neck or back injury, they also make no mention of the shell fragment wound and lacerations to the Veteran's left neck and forearm, which are clearly documented in his STRs.  Thus, the accuracy of those documents is questionable.   Moreover, the VA examiner's conclusions do not account for the competent and credible evidence submitted by the Veteran as to the nature of his in-service injury or a continuity of neck and back pain since his service, despite being specifically directed to do so in the Board's November 2011 remand.  Why the examiner did not address such lay evidence is unknown, but the salient point is that the Board will consequently give this examiner's opinions less probative value.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Given the Court's precedential decisions that make it very difficult to refute a veteran's lay statements regarding injury and continuity of symptoms without specific medical evidence contemporaneous with the period in question, and with resolution of reasonable doubt in the Veteran's favor, a grant of service connection for degenerative disc disease and degenerative joint disease of the cervical spine and lumbar spine is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy is granted.

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


